This appeal is upon the record, there being no bill of exceptions.
The purported judgment in the circuit court, from which this appeal was taken, cannot be upheld or sustained by any provision known to the law. As the record here appears, there is nothing to show how the circuit court acquired jurisdiction of the case. The complaint in the circuit court, containing one count, undertook to charge both a felony and a misdemeanor; the jury returned a general verdict of guilty as charged in the complaint, upon which verdict a so-called judgment was rendered. The motion in arrest of this judgment should have been sustained. James et al. v. State, 104 Ala. 20, 16 So. 94. The action of the court in overruling said motion is made the basis of the assignment of error, and this insistence must be sustained.
Notice of appeal was given in the court below on October 15, 1931, thereby divesting *Page 273 
the lower court of all jurisdiction thereof; the attempt by the court to have the clerk enter a new judgment in the cause some several months thereafter, and while the cause was pending in this court, was abortive, and such action of the court transmitted here on a separate sheet of paper is no part of the record and cannot be considered. Wells v. State, 19 Ala. App. 404,97 So. 681; Oliver v. State, ante, p. 34, 140 So. 180.
The Judgment appealed from is reversed, and the cause remanded.
Reversed and remanded.